Citation Nr: 0533643	
Decision Date: 12/13/05    Archive Date: 12/30/05	

DOCKET NO.  94-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 40 percent 
prior to February 21, 1997, for low back pain, status 
postoperative laminectomy and diskectomy at L4-5 and L5 - S1 
with traumatic arthritis and to an evaluation in excess of 60 
percent thereafter. 

3.  Entitlement to an effective date prior to February 21, 
1997, for a 60 percent evaluation for low back pain, status 
postoperative laminectomy and diskectomy at L4-5 and L5 - S1 
with traumatic arthritis. 

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  The veteran, who had 
active service from July 1967 to July 1971, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

In November 1999, the Board returned the case to the RO to 
afford the veteran a hearing before the BVA at the RO.  The 
veteran was afforded a hearing before a Hearing Officer at 
the RO and the case was returned to the Board.  In July 2001, 
the Board again returned the case to the RO to afford the 
veteran a video conference hearing before the BVA.  That 
hearing was held and the case was returned to the Board for 
further appellate review.  

In a decision dated in October 2002, the Board determined 
that new and material evidence had been submitted to reopen a 
previously denied claim for service connection for PTSD.  The 
Board then undertook additional development, but prior to the 
completion of the desired development, the Board returned the 
case to the RO in November 2003 for additional development.  
That development was accomplished and the case was returned 
to the Board for final appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is shown to be causally or 
etiologically related to stressful incidents he was exposed 
to while serving in Vietnam. 

3.  Prior to February 21, 1997, the veteran's back disability 
manifested symptomatology consistent with pronounced 
intervertebral disc syndrome.  

4.  Prior to and after February 21, 1997, the veteran's back 
disability has not been characterized as ankylosis of the 
entire spine or a vertebral fracture.  

5.  A claim for an increased evaluation for the veteran's 
back disability was received on January 29, 1993, and the 
medical evidence demonstrated symptomatology consistent with 
pronounced intervertebral disc syndrome as of that date.  

6.  Service connection has been established for low back 
strain, status postoperative laminectomy and diskectomy at 
L4-5 and L5 - S1 with traumatic arthritis, evaluated as 60 
percent disabling; for diabetes mellitus, evaluated as 20 
percent disabling; and by this decision, for PTSD.  

7.  The veteran's service-connected disabilities are shown to 
be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  

2.  Prior to February 21, 1997, the schedular criteria for a 
60 percent evaluation for low back pain, status postoperative 
laminectomy and diskectomy at L4-5 and L5 - S1 with traumatic 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (1996).  

3.  Prior to and after February 21, 1997, the schedular 
criteria for an evaluation in excess of 60 percent for low 
back pain, status postoperative laminectomy and diskectomy at 
L4-5 and L5 - S1 with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 and 5243 
(1996 & 2005).  

4.  The requirements for an effective date of January 29, 
1993, for a 60 percent evaluation for low back pain, status 
postoperative laminectomy and diskectomy at L4-5 and L5 - S1 
with traumatic arthritis have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2005).  

5.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This obligation was satisfied by 
way of three letters to the veteran dated in July 2001, March 
2004 and November 2004.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  

The Board acknowledges that the VCAA letters were provided to 
the veteran after the initial unfavorable decisions in this 
case, contrary to the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
each notice letter the veteran was afforded an opportunity to 
submit additional evidence and/or argument, and indeed 
additional evidence was accumulated between the date of the 
first VCAA letter in July 2001 and the last letter in 
November 2004.  The RO reviewed this additional evidence, 
continued the denial of the benefits sought and issued 
appropriate Supplemental Statements of the Case, most 
recently in April 2005.  This would appear to satisfy the 
notification requirements of the VCAA.  The Board also notes 
that the veteran and his representative have not argued that 
any possible era or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Service records, 
including personnel and medical records pertaining to the 
veteran are associated with the claims file, as are private 
and VA medical records identified by the veteran.  The 
veteran was afforded VA examinations in order to address the 
medical questions presented in this case and the veteran 
presented testimony at hearings before the RO and the BVA.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review. 

Service Connection for PTSD

The veteran contends that he has PTSD that is a result of 
stressful incidents he was exposed to while serving in 
Vietnam.  The veteran has related that his unit came under 
rocket and mortar attack on a regular basis and that he 
witnessed the death of a friend during one of those attacks.  
Therefore, a favorable determination has been requested.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).


A review of the evidence of record discloses that the veteran 
has clearly been diagnosed as having PTSD.  Indeed the reason 
the Board reopened the previously denied claim for service 
connection for PTSD in the October 2002 decision was based on 
evidence of a confirmed diagnosis of PTSD shown on records 
pertaining to a VA hospitalization of the veteran in June 
through August 1996.  Subsequently, a report of a VA 
examination performed in November 2004 confirmed a diagnosis 
of PTSD.  Thus, the remaining question is whether the 
stressful incidents reported by the veteran actually occurred 
and whether there is a link, as shown by medical evidence, 
between the current diagnosis and the claimed inservice 
stressor.  

Official service records show the veteran served in Vietnam 
in a noncombat military occupational specialty as a security 
sentry with the 35th Security Police Squadron.  He was not 
awarded the Purple Heart Medal, or any other similar citation 
that could be accepted as conclusive evidence of the veteran 
having engaged in combat with the enemy.  This of course, is 
not determinative of the matter.  The phrase "engaged in 
combat with the enemy" requires that the veteran had 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to veterans who merely serve in a general "combat area" 
or "combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

With respect to the link of the current diagnosis of PTSD to 
service, the Board finds that the November 2004 VA 
examination links that diagnosis to events which occurred 
during service.  In that examination report the veteran 
reported that he had some combat experience, and the veteran 
reported injuring his back during such a combat experience.  
The veteran also reported witnessing people being killed and 
wounded, as well as being in life-threatening situations on 
almost a daily basis.  No other stressful incidents were 
related by the veteran, and as such, the Board finds that the 
diagnosis of PTSD is linked to the stressful incidents the 
veteran reports he was exposed to during service.  However, 
the examiner indicated that he was unable to locate 
documentation of the specific stressors in the veteran's 
claims file.  

While the Board notes that the veteran was requested to 
provide more specific information to permit verification of 
the individual he reports as being killed during service and 
the frequency of rocket and mortar attacks, he did not do so.  
Nevertheless, confirmation of at least one enemy attack is 
contained in the veteran's service medical records, 
specifically the incident when the veteran sustained his now 
service-connected back disability.  A service medical record 
dated in April 1970, while the veteran was stationed at 
Loring Air Force Base in Maine related that he had back 
problems since May 1969 when he was jammed against an ammo 
pack.   That record indicated that the veteran was riding in 
the back of a truck when an attack started.  

The Board finds that this rather contemporaneous record of a 
history of an enemy attack recorded during service long 
before the veteran filed a claim for service connection is 
quite probative to the issue of whether the veteran came 
under rocket and mortar attack while serving in Vietnam.  
Resolving any reasonable doubt on this matter in the 
veteran's favor, the Board finds that the veteran was exposed 
to rocket and mortar attacks while serving in Vietnam.  
38 C.F.R. § 3.102

Therefore, since the veteran is shown to have a diagnosis of 
PTSD that is linked, at least in part, to a stressful 
incident the veteran reports he was exposed to during 
service, specifically mortar and rocket attacks, the Board 
concludes that there is a basis for granting service 
connection for PTSD.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  


Evaluation of Back Disability

The veteran essentially contends that the current evaluation 
assigned for his back disorder, and that assigned prior to 
February 21, 1997, do not accurately reflect the severity of 
his disability.  Therefore, a favorable determination has 
been requested.  

Historically, a rating decision dated in December 1971 
granted service connection for a lumbosacral strain and 
assigned a noncompensable evaluation.  A BVA decision dated 
in April 1980 subsequently expanded a grant of service 
connection for the veteran's back disability to include a 
herniated nucleus pulposus.  Thereafter, a rating decision 
dated in August 2000 increased the evaluation for the 
veteran's back disability from noncompensable to 100 percent 
under the provisions of 38 C.F.R. § 4.30 based on back 
surgery the veteran had underwent, and then assigned a 40 
percent evaluation from December 1, 1978, and a 20 percent 
evaluation from June 24, 1980.  The veteran's service-
connected disability was characterized as a lumbosacral 
strain with status post enucleation of a herniated disc.  A 
BVA decision dated in May 1981 subsequently affirmed the RO's 
August 1980 rating decision with the exception of assigning a 
10 percent evaluation from October 12, 1977.  A June 1981 
rating decision effectuated the Board's May 1981 decision. 

The 20 percent evaluation assigned for the veteran's back 
disability remained in effect until a May 1983 rating 
decision increased that evaluation from 20 percent to 30 
percent and recharacterized the veteran's disability as a 
psychophysiological musculoskeletal reaction.  A rating 
decision dated in August 1983 further increased the 
evaluation for the veteran's back disability from 20 percent 
to 40 percent and characterized the veteran's disability as a 
lumbar strain with post enucleation of a herniated disc with 
psychophysiological musculoskeletal reaction.  In January 
1993 the veteran requested an increase evaluation for his 
back disability.  While a rating decision dated in June 1993 
denied an increased evaluation for the veteran's back 
disability, a rating decision dated in November 1997 
increased the evaluation for the veteran's back disability 
from 40 percent to 60 percent, effective February 21, 1997.  
Consequently, the veteran's claim for an increased evaluation 
involves consideration of an evaluation in excess of 40 
percent prior to February 21, 1997, and to an evaluation in 
excess of 60 percent from February 21, 1997.  

At the time the veteran filed a claim for an increased 
evaluation in September 1993 he was in receipt of a 40 
percent evaluation for his back disability under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under the 
criteria in effect at that time, a 40 percent evaluation was 
for assignment under that Diagnostic Code with evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is for 
assignment for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Higher evaluations are provided for disabilities of the back 
if they are characterized as ankylosis of the spine or 
residuals of a fracture of the vertebrae.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286.

The Board acknowledges that effective September 23, 2002, the 
schedular criteria used to evaluate the intervertebral disc 
syndrome were amended, and effective September 26, 2003, the 
schedular criteria used to evaluate the spine were revised 
and amended.  However, the Board believes that the criteria 
in effect at the time that the veteran filed his claim is 
more favorable to him and can be applied to resolve the 
veteran's appeal.  As such, the Board will not further 
discuss the changes in the schedular criteria that were 
effective in September 2002 and September 2003, except to 
note that the 60 percent evaluation is the highest schedular 
evaluation for rating intervertebral disc syndrome and that 
higher evaluations, specifically 50 and 100 percent 
evaluations are provided for unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine, respectively.  See 38 C.F.R. § 4.71a, General 
Formula for Diseases and Injuries of the Spine.

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's disability was more severe than 
represented by the 40 percent evaluation prior to February 
21, 1997, and that the evidence demonstrates an entitlement 
to a 60 percent evaluation prior to that date.  The Board 
notes that the March 1997 VA examination, which provided part 
of the basis for increasing the veteran's evaluation from 40 
percent to 60 percent disclosed that forward flexion of the 
lumbosacral spine was to 10 degrees, backward extension was 
to 12 degrees, left lateroflexion was to 50 degrees and right 
lateroflexion was to 50 degrees.  The examiner indicated that 
there was objective evidence on the pain on motion.  The 
veteran was also noted to have numbness of the left thigh 
laterally and of the calf that extended down to the foot and 
involved the lateral three toes of the left foot.  In 
addition, a January 1997 private medical record from Robert 
Baum, M.D., received on February 21, 1997, indicated that the 
veteran had symptoms compatible with sciatic neuropathy of 
the left lower extremity with radiation from the back down 
the thigh, calf and into the lateral three toes of the left 
foot.  It was noted that the veteran reported experiencing 
muscle spasms and he was demonstrated to have an absent left 
ankle jerk in the past.  

However, the Board believes that the medical evidence dated 
prior to the receipt of the private medical record 
demonstrates similar symptomatology, thereby warranting a 60 
percent evaluation prior to February 21, 1997.  For example, 
a September 1993 VA outpatient treatment record showed the 
veteran was seen with complaints of low back pain in the 
lumbar area radiating down the left leg to the left knee.  
Decreased flexion of the lumbosacral spine was noted.  A 
private medical record dated in April 1993 disclosed an 
absent reflex in the left Achilles region and sensory 
examination revealed loss of cold and point sensation in the 
left leg.  A private medical record dated in November 1993, 
while noting that the veteran had forward flexion of the 
lumbar spine of 75 degrees and extension of 20 degrees with 
pain, also noted muscle weakness in the lower extremity and 
was described as 4/5.  The veteran was noted to walk with an 
antalgic gait with pain radiating from the lumbar spine into 
the left leg in the L4-L5 distribution.  There was also some 
radiation into the right leg and obvious paravertebral muscle 
spasm.  

A report of a VA examination performed in September 1996 
noted that forward flexion was to 22 degrees, backward 
extension to 19 degrees, left lateroflexion to 14 degrees and 
right lateroflexion to 20 degrees.  There was subjective 
evidence of pain on motion.  The examiner failed to identify 
and describe any evidence of neurological involvement, but 
such involvement was clearly demonstrated in records dated 
prior to the September 1996 VA examination.  The diagnosis 
following that examination was severe degenerative arthritis 
following L4, L5 diskectomy.  

The Board is of the opinion that the evidence dated prior to 
February 1997 creates a reasonable doubt as to which of two 
disability evaluations most nearly approximates the veteran's 
overall disability picture.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that the veteran is 
entitled to a 60 percent evaluation prior to February 21, 
1997.  38 C.F.R. § 4.3.  However, the Board finds that the 
veteran is not entitled to an evaluation in excess of 60 
percent prior to or after February 21, 1997.  

The 60 percent evaluation represents the highest schedular 
evaluation assignable for a disability specifically of the 
lumbar spine absent evidence of ankylosis of the entire spine 
or evidence that the veteran's disability is characterized as 
a vertebral fracture.  The Board observes that the medical 
evidence does not demonstrate that the veteran has ankylosis 
of the entire spine or that his disability is characterized 
as a vertebral fracture, and the veteran does not contend 
otherwise.  Therefore, an evaluation in excess of 60 percent 
for the veteran's back disability is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Earlier Effective Date

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In this case, and by this decision, the Board has concluded 
that the veteran is entitled to a 60 percent evaluation prior 
to February 21, 1997.  The claim which led to the veteran's 
appeal for an increased evaluation was received by the RO on 
January 29, 1993.  A rating decision dated in June 1993 
denied this claim and the veteran filed a Notice of 
Disagreement in July 1993.  Thereafter, the RO issued a 
Statement of the Case in September 1993 and the veteran filed 
a Substantive Appeal in November 1993.  After reviewing the 
evidence of record, the Board finds that the contemporaneous 
medical evidence demonstrates that the veteran's back 
disability was more severe than reflected by the 40 percent 
evaluation on the date the veteran filed his claim.  
Therefore, the Board concludes that the effective date for 
the veteran's 60 percent evaluation should be January 29, 
1993.

Total Evaluation Based on Unemployability

With respect to the veteran's claim for a total evaluation 
based on individual unemployability, applicable law provides 
that a total disability rating for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there's one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a).  A review of a 
December 2002 rating decision, which granted service 
connection for Type II diabetes mellitus, reflected that the 
veteran had only one service-connected disability prior to 
that date, his service-connected back disability which was 
then evaluated as 60 percent disabling from February 21, 
1997, and by this decision, was 60 percent disabled due to 
his back disability from January 29, 1993.  The February 2002 
rating decision indicated that with the addition of a 20 
percent disability evaluation for the veteran's diabetes 
mellitus his combined evaluation was 70 percent from July 9, 
2001.  Therefore, the remaining question is whether the 
veteran was actually unemployable as a result of his service-
connected disabilities, and the Board finds that the evidence 
demonstrates that the veteran is unemployable as a result of 
those disabilities. 

Evidence for consideration with respect to this matter 
includes the report of a VA hospitalization of the veteran 
between June and August 1996 for treatment of PTSD.  
Following that hospitalization it was indicated that the 
veteran was considered unemployable on the basis of PTSD.  In 
addition, a VA vocational rehabilitation counseling record 
indicated that the veteran's service-connected disability, at 
that time consisting only of his service-connected back 
disability materially contributed to his impairment for 
employability.  That record also noted that the veteran was 
rated 40 percent for his back disability and had PTSD, which 
was not service connected at that time, both of which 
constituted serious employment handicaps.  It was noted the 
veteran had difficulty in obtaining employment because of his 
present condition and lack of suitable training.  Lastly, 
following a VA spine examination performed in November 2004 
the examiner concluded that he was unable to say that the 
veteran's back condition alone would render him totally 
unemployable, but that he was certainly unemployable when 
that disability was combined with his PTSD and other medical 
problems.  The examiner indicated that prior psychiatric 
reports indicated that the veteran's PTSD alone rendered him 
unemployable.  Since the Board has granted service connection 
for PTSD by this decision, the Board concludes that 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities has 
been established.


ORDER

Service connection for post-traumatic stress disorder is 
granted.  

Subject to the provisions governing the award of monetary 
benefits, a 60 percent evaluation prior to February 21, 1997, 
for low back pain, status postoperative laminectomy and 
diskectomy at L4-L5 and L5 - S1 with traumatic arthritis is 
granted.  

An evaluation in excess of 60 percent prior to and after 
February 21, 1997, for low back pain, status postoperative 
laminectomy and diskectomy at L4-5 and L5 - S1 with traumatic 
arthritis is denied.  

Subject to the provisions governing the award of monetary 
benefits, an effective date of January 29, 1993, for a 60 
percent evaluation for low back pain, status postoperative 
laminectomy and diskectomy at L4-5 and L5 - S1 with traumatic 
arthritis is granted.  

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual 
unemployability due to service-connected disabilities is 
granted.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


